2022 IL App (1st) 210329-U
                                  Order Filed: April 28, 2022

                                                                           FIRST DISTRICT
                                                                         FOURTH DIVISION

                                        No. 1-21-0329

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Cook County.
                                                )
v.                                              )      No. 11 CR 20740
                                                )
RAYMOND HARRIS,                                 )     Honorable
                                                )     Charles P. Burns,
       Defendant-Appellant.                     )     Judge, presiding.
______________________________________________________________________________

       JUSTICE ROCHFORD delivered the judgment of the court.
       Presiding Justice Reyes and Justice Martin concurred in the judgment.

                                           ORDER

¶1     Held: We affirmed the summary dismissal of defendant’s postconviction petition
             alleging ineffective assistance of trial counsel.

¶2     A jury convicted defendant, Raymond Harris, of robbery and first degree murder and the

trial court sentenced him to mandatory natural life imprisonment under the Habitual Criminal Act

(730 ILCS 5/5-4.5-95(a) (West 2016)) based on his prior Class X convictions for armed robbery,

aggravated arson, and attempted first degree murder. On direct appeal, this court affirmed. See

People v. Harris, 2019 IL App (1st) 160238-U. Defendant subsequently filed a postconviction

petition alleging ineffectiveness of trial counsel. The postconviction court summarily dismissed

defendant’s petition at the first stage of proceedings. On appeal, defendant contends that the
No. 1-21-0329

postconviction court erred in summarily dismissing his petition as the allegations of ineffective

assistance have an arguable basis in law and fact. We affirm.

¶3      Prior to trial, the defense filed a motion to suppress a pair of Nike gym shoes and a pair of

Polo gym shoes recovered by the police from the residence of defendant’s fiancé on the day of his

arrest, November 8, 2011. There were three blood stains on the Nike shoes and two blood stains

on the Polo shoes. DNA testing was performed on the blood stains, revealing that the blood did

not belong to the victim in this case. The court denied the motion to suppress. However, given the

DNA results, the State informed the defense and the court that it did not intend to introduce the

shoes at trial.

¶4      The evidence at the jury trial established that on the evening of October 22, 2011, the 73-

year-old victim, Virginia Perillo, drove to a grocery store and went inside to make a purchase at

about 5:25 p.m. The victim’s son, Mark Perillo, was shown the store’s surveillance videotape from

October 22 and identified the victim and her black handbag from which she was retrieving money

to pay the cashier. Perillo explained that the victim usually carried “a couple hundred dollars” in

cash in an envelope inside her black handbag.

¶5      One of the victim’s neighbors, Joe Liberti, testified that at about 7:15 p.m. on October 22,

2011, he drove past the victim’s home at 3302 South Parnell and saw that the garage door was

closed. Judy Naujokas, another of the victim’s neighbors, testified that about 15 minutes later she

noticed that the victim’s garage door was open and the garage light was off, which was “very

unusual.” When Liberti returned at about 9:15 p.m., he saw that the victim’s garage door was open

and that she was lying in the center of the garage in a pool of blood. Liberti called 911.

¶6      Officer Paul Weichert testified that he arrived at the scene at 9:26 p.m. and saw the victim

lying on the floor of the garage between two vehicles. The driver’s side door to one of the vehicles

                                                -2-
No. 1-21-0329

was open and the engine was running. There was blood around the victim’s head, and she

obviously had suffered massive trauma to her face. The swelling and bruising was so severe that

the officer could not make out the victim’s facial features. Weichert radioed for paramedics.

¶7     Detective Thomas Carr testified that he arrived at the crime scene around 10 p.m. The

victim already had been transported to the hospital. Carr saw the two vehicles in the garage. There

was a large pool of blood on the floor of the garage between the two vehicles. Carr stated that “[t]o

the west of that was a footprint in the blood.”

¶8     Carr went to the hospital to speak with the victim, but he was unable to do so due to the

extent of her injuries. While at the hospital, Carr went through the victim’s personal belongings

and determined that she only had $12 in cash. The victim subsequently died in the hospital as a

result of her injuries. The medical examiner concluded that the manner of death was homicide.

¶9     Officer David Ryan testified he arrived at the crime scene at approximately 11:35 p.m.

after the victim had been transported to the hospital. He saw two automobiles parked in the garage,

a Lexus and an Acura, and a “large pool of blood” between the two vehicles. Ryan looked

underneath the Acura and saw part of a watchband “just to the rear of the driver’s door.” He then

looked inside the vehicle and “saw the watch just poking out a little from under the driver’s seat

on the front driver’s side floor.”

¶ 10   Wendy Gruhl, a forensic scientist employed by the Illinois State Police, testified that the

watchband found underneath the victim’s automobile tested positive for blood. Gruhl took a swab

of the bloodstain, which was sent to another forensic scientist, Jaime Bartolotta, who conducted

DNA testing and determined that a major profile matched the victim’s profile (meaning that the

blood on the watchband belonged to the victim).



                                                  -3-
No. 1-21-0329

¶ 11   Bartolotta also conducted DNA testing on swabs taken from the watch recovered from the

victim’s automobile and identified a mixture of DNA from at least three people. Bartolotta was

able to identify a major male DNA profile. The DNA profile was searched in a DNA database and

an association was made with defendant.

¶ 12   Bartolotta requested confirmatory testing on the watch, which was conducted by forensic

scientist Ryan Paulson. Paulson testified that a major male DNA profile found on swabs taken

from the watch matched defendant’s DNA profile.

¶ 13   Defendant’s brother, James Tinnel, testified that in mid-October 2011, defendant

temporarily moved in with him at his residence at 2920 South Dearborn in Chicago, about one

mile from the victim’s residence. Defendant arrived with a gym bag full of clothes, and nothing

else. While living with Tinnel, defendant spent much of his time on the Internet, looking for jobs

and seeking shelters where he could stay once he moved out of Tinnel’s residence.

¶ 14   On October 22, 2011, defendant’s mother hosted a family party at her house at 817 East

130th Place. Tinnel and his wife arrived at the party around 6:30 p.m. Defendant received a ride

from his cousin, Kimberly Carter, and they arrived about 9:30 or 10 p.m. Defendant was wearing

a brand new “jogging suit” as well as a black necklace and baseball cap that Tinnel had never seen

him wear before. At the party, defendant pulled out three or four $100 bills, as well as some $10

and $20 bills and began counting them. Defendant told Tinnel that an ex-girlfriend, Michelle

Rogers, had wired him the money through Western Union. However, Rogers testified that she did

not send defendant money in October 2011, and had only wired him money on two occasions—

$50 in June 2011, and $30 in August 2011.

¶ 15   Tinnel testified that at the family party, defendant showed a wedding band and engagement

ring and said he wanted to propose to a woman named Loraine Reed. Tinnel described the wedding

                                              -4-
No. 1-21-0329

band and engagement ring as “dullish” like they were “old and used.” Tinnel’s wife similarly

testified that the wedding band and engagement ring were “tarnished” and “dull” and did not look

brand new.

¶ 16   On the day after the family party, October 23, 2011, defendant asked Tinnel whether he

knew of a jewelry store that could resize, clean, and engrave the engagement ring and wedding

band. Tinnel drove defendant to a jewelry store, where defendant spoke to the owner, Mr. Chong,

who stated that he would have to send the ring and wedding band to another store to have the

requested work performed on them. Chong told defendant to come back on October 27.

¶ 17   Marcos Torres testified that he works at a jewelry repair shop and that some of his work

includes cleaning and engraving rings. In late October 2011, Chong brought him the engagement

ring and wedding band that defendant had dropped off on October 23. Torres cleaned and removed

old engravings on the wedding band and engagement ring and put in new engravings and then

returned them to Chong.

¶ 18   Loraine Reed testified that on October 27, 2011, she and defendant went to Chong’s store

and picked up the engagement ring and wedding band, one of which was engraved with her name

and the other engraved with her birth date. Then they went to defendant’s mother’s house, where

defendant gave her the newly engraved ring and wedding band and proposed to her.

¶ 19   Detective David Feltman testified that on November 8, 2011, he arrested defendant. Later

that day, Feltman spoke with Reed and recovered the engagement ring and wedding band that

defendant had given to her. Carr showed photographs of the wedding band and engagement ring

to the victim’s son, Perillo, on November 8 and told him that they had been recovered from the

suspected murderer. Perillo identified the engagement ring and wedding band as belonging to the



                                             -5-
No. 1-21-0329

victim and he testified that he had seen them “countless” times during his “whole life growing up”

because the victim always wore them.

¶ 20    At defendant’s trial, the watch recovered from the victim’s automobile was shown to

Tinnel, Reed, and to defendant’s aunt, and they all identified it as belonging to defendant. Tinnel

stated that he had seen defendant wearing the watch every day while defendant was staying with

him the week before the murder. Defendant’s mother testified that a few days after the October 22

family party, defendant asked her if she had seen his watch, and she told him no.

¶ 21    The jury convicted defendant of robbery and first degree murder and the trial court

sentenced him to natural life imprisonment. On direct appeal, defendant contended that the State

made improper remarks during closing argument. We affirmed. Harris, 2019 IL App (1st)

160238-U.

¶ 22    Defendant then filed a pro se postconviction petition raising claims of ineffective

assistance of trial counsel, to which he attached the statement of facts from his brief on direct

appeal, his own affidavit, his high school transcript and other student records, and his medical

records. In pertinent part, defendant alleged that his trial counsel provided ineffective assistance

by failing to interview and call as a witness his cousin, Kimberly Carter. Defendant’s attached

affidavit stated Carter would provide an alibi by testifying that on the night of the murder she

continually was with defendant at her residence from before 7 p.m. until she drove him to his

mother’s house for the party at 9 p.m. Defendant did not attach an affidavit from Carter to his

petition.

¶ 23    Defendant also alleged in his pro se petition that his counsel was ineffective for failing to

perform a forensic comparison of his shoes recovered from Reed’s residence with the bloody shoe

print left at the scene and “admit into trial as evidence the results of the bloody shoe print at [the]

                                                 -6-
No. 1-21-0329

scene of [the] murder as no match to defendant.” In support of this claim, defendant’s affidavit

stated that the bloody shoe print did not match the victim’s shoe size, nor did it match the shoe

size of two pairs of defendant’s shoes that were recovered from Reed’s residence.

¶ 24    The postconviction court summarily dismissed defendant’s petition at the first stage of

proceedings. This appeal followed.

¶ 25    The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2020)) provides

a method by which defendant can assert that his conviction resulted from a substantial denial of

his constitutional rights. People v. Hodges, 234 Ill. 2d 1, 9 (2009). Under the Act, a postconviction

proceeding not involving the death penalty contains three stages. People v. Gaultney, 174 Ill. 2d

410, 418 (1996). At the first stage, the court must independently review the petition within 90 days

of its filing and, taking the allegations as true, shall dismiss it if it is frivolous or patently without

merit. 725 ILCS 5/122-2.1(a) (West 2020); Hodges, 234 Ill. 2d at 10. Where a defendant is acting

pro se, his petition should be given a liberal construction and reviewed leniently. Id. at 21. We

review de novo the summary dismissal of defendant’s petition. Id. at 9.

¶ 26    A petition is frivolous or patently without merit when it has no arguable basis either in law

or in fact. Id. at 16. A petition lacking an arguable basis in law or in fact is one that is based on an

indisputably meritless legal theory or a fanciful factual allegation. Id. An example of an

indisputably meritless legal theory is one that is completely contradicted by the record. Id. Fanciful

factual allegations are those that are fantastic or delusional. Id. at 17.

¶ 27    Postconviction petitions must comply with section 122-2 of the Act, which provides that

“[t]he petition shall have attached thereto affidavits, records, or other evidence supporting its

allegations or shall state why the same are not attached.” 725 ILCS 5/122-2. The purpose of the

“affidavits, records, or other evidence” requirement is to establish that the allegations in the

                                                  -7-
No. 1-21-0329

petition are capable of objective or independent corroboration (Hodges, 234 Ill. 2d at 10) and to

identify with reasonable certainty the sources, character, and availability of the alleged evidence

supporting the petition’s allegations. People v. Allen, 2015 IL 113135, ¶ 32. Pro se petitioners are

not excused from complying with section 122-2. Id. ¶ 24.

¶ 28   Defendant’s petition here alleged ineffective assistance of trial counsel. Ineffective

assistance of counsel claims are governed by the standard set forth in Strickland v. Washington,

466 U.S. 668 (1984), and adopted by the Illinois Supreme Court in People v. Albanese, 104 Ill. 2d

504 (1984). To prevail on a claim of ineffective assistance, defendant must show that his counsel’s

performance was objectively unreasonable and that he was prejudiced thereby such that there is a

reasonable probability that but for his counsel’s unreasonable performance, the result of the

proceeding would have been different. People v. Petrenko, 237 Ill. 2d 490, 496-97 (2010). “At the

first stage of postconviction proceedings under the Act, a petition alleging ineffective assistance

may not be summarily dismissed if (i) it is arguable that counsel’s performance fell below an

objective standard of reasonableness and (ii) it is arguable that the defendant was prejudiced.”

(Emphasis added.) Hodges, 234 Ill. 2d at 17.

¶ 29   Where defendant raises a postconviction claim of ineffectiveness of trial counsel based on

the failure to call a witness, the claim must be supported by an affidavit from the proposed witness,

or other evidence showing that the witness could have provided testimony favorable to defendant

(People v. Dupree, 2018 IL 122307) or shall state why the affidavit or other evidence was not

attached.725 ILCS 5/122-2. The failure to attach the necessary supporting material or explain its

absence is “fatal” to a postconviction petition and “by itself justifies the petition’s summary

dismissal.” People v. Collins, 202 Ill. 2d 59, 66 (2002).



                                                -8-
No. 1-21-0329

¶ 30   In the present case, defendant alleged in his petition that his trial counsel was ineffective

for failing to call his cousin, Kimberly Carter, as an alibi witness and he attached his own affidavit

attesting that Carter would testify that she was with him at the time of the murder and that he did

not commit the crime. However, defendant did not attach an affidavit from Carter, which is “fatal”

to his petition unless there is an explanation for why her affidavit was not attached or there was

other evidence in the record showing that Carter could provide an alibi.1 Id. Defendant’s only

explanation, stated in his petition, for why he did not attach Carter’s affidavit is that he has a

learning disability and needed a fellow prisoner’s help in drafting the petition and that he had

“diligently written” Carter and asked her for an affidavit but that he has “no knowledge if my mail

ever reached [its] destination.”

¶ 31   The Act provides no standard by which we should judge defendant’s explanation for why

Carter’s affidavit is absent. However, our supreme court has stated that the absence of the

supporting affidavit must be “adequately” or “sufficiently” explained in order to preclude

dismissal, thereby indicating that the Act requires something more than a cursory explanation for

the affidavit’s absence. See People v. Smith, 40 Ill. 2d 562, 564 (1968); People v. Curtis, 48 Ill. 2d

25, 27-28 (1971). More recently, we have held that imprisonment, by itself, cannot excuse a

defendant’s failure to attach supporting material to a postconviction petition and that the defendant

must provide “a reasonable explanation” for its absence or else summary dismissal is proper. See

People v. Harris, 2019 IL App (4th) 170261.

¶ 32   Here, defendant contends that his statement in his petition that he is learning disabled and

required a fellow prisoner to draft his petition constitutes an adequate, sufficient, and reasonable


       1
         Defendant makes no argument that there is any evidence in the record showing that Carter could
provide him an alibi.

                                                 -9-
No. 1-21-0329

explanation for why he failed to attach Carter’s affidavit. We disagree. Defendant’s statement

regarding his learning disability constitutes no explanation at all for the failure to attach Carter’s

affidavit, as defendant makes no argument that his learning disability precluded him from

understanding that Carter’s affidavit was required under the Act or that his learning disability in

any way prevented him from contacting Carter to secure the affidavit.

¶ 33   In fact, defendant admits in his petition that he “diligently” wrote Carter seeking her

affidavit but that he has “no knowledge” whether his letter to Carter “ever reached [its]

destination.” Defendant provides absolutely no explanation for why the letter would not have

reached Carter, such as, for example, if he had sent the letter to the wrong address or the letter was

intercepted prior to reaching Carter. Without any explanation for why the letter may not have

reached Carter, his petition amounts only to a statement that he wrote Carter and asked her for an

affidavit and she did not respond. Defendant fails to satisfy section 122-2 of the Act by merely

writing Carter and requesting her affidavit; section 122-2 provides that he actually must secure the

affidavit and attach it to his petition so as to show that the allegations of ineffective assistance of

counsel are capable of objective or independent corroboration. Carter’s failure to respond to

defendant’s request for an affidavit indicates (absent any other explanation) an inability or

unwillingness to provide the required objective corroboration of his claim of ineffective assistance

of counsel, which was fatal to defendant’s petition and justified its summary dismissal.

¶ 34   Defendant argues that People v. Williams, 394 Ill. App. 3d 236 (2009), compels a different

result. In Williams, the defendant was convicted of first degree murder and his conviction and

sentence were affirmed on direct appeal. Id. The defendant filed a postconviction petition, which

the court summarily dismissed. Id. at 240. The defendant subsequently sought leave to file a

successive petition alleging various claims of ineffective assistance of trial counsel. Id. at 241. The

                                                - 10 -
No. 1-21-0329

court denied the defendant leave to file the successive petition, finding that he failed to satisfy the

cause and prejudice test. Id.

¶ 35   On appeal, the defendant argued that he sufficiently showed cause for failing to raise the

ineffectiveness claims in the original petition because his trial counsel had failed to timely furnish

him with the documentary evidence necessary to support those claims. Id. at 244. We held that the

defendant failed to show cause because under section 122-2 of the Act he “could have but failed

to explain in his original postconviction petition that his counsel failed to comply with his requests

for the supporting documentation.” Id. at 245-46.

¶ 36   Defendant here interprets Williams as holding that a petitioner satisfies the “affidavits,

records, or other evidence” requirement of section 122-2 when he informs the court that a witness

failed to respond to his request for the supporting documentation. Defendant argues that under

Williams, he satisfied section 122-2 by stating in his petition that Carter failed to respond to his

request to provide him with a supporting affidavit. However, Williams is inapposite, as the

defendant there was seeking to obtain documentary evidence from his trial counsel to show

counsel’s own ineffectiveness. One can reasonably expect that counsel would be reluctant to

provide the evidence showing his own ineffectiveness. See e.g., People v. Williams, 47 Ill. 2d 1

(1970). Accordingly, the defendant’s explanation that counsel failed to turn over evidence of his

own ineffectiveness is sufficient under section 122-2 to excuse its absence. By contrast, in the

present case, defendant was not seeking an affidavit or other evidence from his own attorney, but

rather was seeking an affidavit from his cousin, Carter, who supposedly would provide him with

an alibi. Unlike in Williams, there is no self-evident reason to expect that Carter would be reluctant

to respond to his request for an affidavit if she indeed could provide an alibi for him. On these



                                                - 11 -
No. 1-21-0329

facts, defendant’s failure to attach Carter’s affidavit attesting to his alibi or to offer any explanation

as to why she did not respond to his request for such an affidavit is fatal to his petition.

¶ 37    Next, defendant argues that the postconviction court erred by summarily dismissing his

claim of ineffective assistance based on counsel’s failure to: (1) conduct a forensic comparison of

the two pairs of his shoes recovered from Reed’s residence with the bloody shoe print found at the

scene, which would have shown no match; and (2) then introducing into evidence the forensic

results showing that there was no match between his shoes and the shoe print. The State argues

that defendant forfeited review by failing to argue in his postconviction petition that his counsel

was ineffective for not investigating whether the bloody shoe print matched his two pairs of shoes.

See 725 ILCS 5/122-3 (claims not raised in the original or amended petition are forfeited). Review

of the postconviction petition reveals otherwise, as defendant therein argued that his counsel was

ineffective for “fail[ing] to conduct an adequate and meaningful pretrial investigation” into certain

“available exculpatory evidence.” Defendant described the exculpatory evidence as including

evidence that the bloody shoe print at the crime scene was “no match” to him. Given a liberal

construction (Hodges, 234 Ill. 2d at 21), defendant’s pro se petition raises the argument that his

counsel was ineffective for failing to conduct the forensic comparison of his two pairs of shoes to

the bloody shoe print left at the scene (showing no match) and failing to introduce the results of

the comparison to the jury. Accordingly, we find no forfeiture.

¶ 38    The State also argues that defendant’s claim of ineffective assistance is forfeited as it could

have been raised on direct appeal. See People v. Davis, 2014 IL 115595, ¶ 13 (issues that could

have been raised on direct appeal, but were not, are forfeited). For forfeiture purposes, our supreme

court has drawn a distinction between claims of ineffective assistance based on what counsel

actually did in presenting a defense at trial and claims of ineffective assistance based on what

                                                  - 12 -
No. 1-21-0329

counsel ought to have done in presenting a defense at trial. See People v. West, 187 Ill. 2d 418,

427 (1999). Generally, a claim of ineffective assistance based on what counsel did at trial is

forfeited if not raised on direct appeal because all the information necessary for resolution of the

issue is contained in the appellate record. People v. Tate, 2012 IL 112214, ¶ 14. However, here the

postconviction claim of ineffective assistance is based on what counsel ought to have done in

presenting a defense at trial and depends on proof of matters that could not have been included in

the record on direct appeal precisely because of the allegedly deficient representation. Such a claim

is better suited for postconviction proceedings where evidence beyond the scope of the record may

be presented. Id.; People v. Woods, 2020 IL App (1st) 162751, ¶ 76. Accordingly, we reject the

State’s forfeiture argument and address the issue on its merits.

¶ 39   On the merits, the State argues that People v. Scott, 2011 IL App (1st) 100122 is dispositive.

In Scott, we affirmed a first-stage dismissal of a postconviction petition alleging ineffective

assistance for the failure to pursue DNA testing on a blue shirt allegedly worn by the shooter. The

defendant maintained that DNA testing might have resulted in potentially exculpatory evidence

because the absence of his DNA on the shirt, coupled with the presence of someone else’s, would

have suggested that he was wrongly identified by the State’s witnesses. Id. ¶ 30. In rejecting the

defendant’s ineffective assistance claim, we reasoned that the defendant could not establish

prejudice under Strickland because any arguments regarding the potential results of the

unperformed testing were speculative. Id. ¶ 31. We noted that it was not known whether the shirt

contained DNA sufficient for testing, “let alone whether the results would be exculpatory.” Id.

Without such test results, the defendant had failed to show a reasonable probability that the result

of his trial would have been different had testing been pursued. Id.



                                               - 13 -
No. 1-21-0329

¶ 40   In the instant case, the State argues that there still has been no forensic comparison of

defendant’s shoes to the bloody shoe print found at the scene and therefore we should find, similar

to Scott, that defendant has not established prejudice under Strickland because any arguments

regarding the potential results of the unperformed testing are speculative.

¶ 41   Defendant responds that Scott deviated from the relevant first-stage standards requiring us

to take as true his allegations that a forensic comparison would show that his shoes did not match

the bloody shoe print found at the scene. Defendant contends that the proper focus of the analysis

is whether he made an arguable showing that his counsel provided ineffective assistance by failing

to conduct the forensic comparison showing no match between his shoes and the shoe print, and

by failing to introduce the results of the forensic comparison at trial.

¶ 42   Even taking as true defendant’s allegations that a forensic comparison would show that his

shoes did not match the bloody shoe print found at the scene, he has failed to make an arguable

showing of prejudice under Strickland because review of the trial evidence shows that he still

would have been convicted even if the jury had been so informed. Officer Weichart, the first

responding officer at the scene, testified about observing the victim lying in a pool of blood at

about 9:26 p.m. and securing and standing guard at the crime scene so that only other officers and

emergency medical personnel could enter, but he made no mention of seeing a shoe print in the

blood. The shoe print in the blood was testified to by Detective Carr, who arrived at the scene

around 10 p.m. after the paramedics already had taken the victim to the hospital. Carr stated that

at that time, he saw a bloody shoe print west of the two vehicles in the garage. A photograph of

the crime scene showing the bloody shoe print was published to the jury; Weichart testified that

the photograph depicted “the state of the garage after the emergency ambulance personnel took

the body to the hospital.” (Emphasis added.) All this evidence suggests that the bloody shoe print

                                                - 14 -
No. 1-21-0329

was left sometime between Weichart’s arrival at the crime scene at 9:26 p.m. when the victim still

was lying between the two vehicles, and Carr’s arrival 34 minutes later at 10 p.m. after the victim

had been taken to the hospital by paramedics. As the murderer already had departed the scene as

of the relevant 34-minute timeframe from 9:26 to 10 p.m., the bloody shoe print must have been

left by someone other than the murderer. Given that the bloody shoe print was left after the murder

had been committed, and by someone other than the murderer, a forensic comparison showing that

defendant’s shoes did not match the shoe print would have been irrelevant to a determination of

his guilt or innocence and would not even arguably have led to a different result at trial.

¶ 43   In so holding that defendant failed to make an arguable showing of prejudice under

Strickland, we also note the overwhelming other evidence against him, namely: that defendant’s

watch containing his DNA was found inside the victim’s vehicle; defendant’s watchband,

containing the victim’s blood, was found underneath the victim’s vehicle; after the murder and

robbery, defendant (who had been staying at his brother’s house and had no money) went to a

family party, wearing new clothes and flashing money that he claimed came from an ex-girlfriend,

however she testified that she did not send him the money; and at the party, defendant showed off

a dull and tarnished wedding band and engagement ring belonging to the victim, which he

subsequently took to a jewelry store to have resized and engraved to his fiance. Given the

overwhelming evidence against defendant and the lack of relevance regarding any comparison

between his shoes and the bloody shoe print at the scene, the court did not err by summarily

dismissing his claim of ineffective assistance of counsel based on lack of prejudice.

¶ 44   For all the foregoing reasons, we affirm the circuit court.

¶ 45   Affirmed.



                                               - 15 -